Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 16, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157052(45)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  THE MEISNER LAW GROUP, P.C.,                                                                        Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                        Justices
                                                                     SC: 157052
  v                                                                  COA: 332815
                                                                     Oakland CC: 2015-149199-CB
  WESTON DOWNS CONDOMINIUM
  ASSOCIATION,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer is GRANTED. The answer will be accepted as timely filed if
  submitted on or before February 27, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 16, 2018

                                                                                Clerk